          Case 19-02025           Doc 20     Filed 11/18/19   Entered 11/18/19 15:47:58       Page 1 of 1

                           United States Bankruptcy Court
                                     District of Connecticut
                                                                                         Filed and Entered
                                                                                             On Docket
                                                                                        November 18, 2019


In re:
         Donna J. Barnes                                                           Case Number: 19−20400 jjt
                                             Debtor*                               Chapter: 11

         Donna J. Barnes
                                            Plaintiff(s)
         v.                                                                        Adversary Proceeding
                                                                                   No.: 19−02025 jjt
         James R. Barnes et al.
                                           Defendant(s)




                                                   NOTICE OF HEARING


PLEASE TAKE NOTICE that Hearing will be held at 450 Main Street, 7th Floor Courtroom, Room 715B,
Hartford, CT 06103 on December 12, 2019 at 03:00 PM to consider and act upon the following matter(s):


              Motion to Dismiss Adversary Proceeding Filed by Gary M. Weiner on behalf of
              Reinhart Foodservice, LLC, Defendant (Re: Doc #17)

              Motion to Dismiss Adversary Proceeding as to Defendant LH VT House, LLC Filed by
              Scott D. Rosen on behalf of LH VT House, LLC, Defendant (Re: Doc #18)




TO THE FILING PARTY: If the you or your attorney fail to participate in the above scheduled hearing, the court
may enter an order denying the matter(s) identified above.


Dated: November 18, 2019
                                                                                 For the Court


                                                                                 Pietro Cicolini
                                                                                 Clerk of Court

United States Bankruptcy Court                                             Tel. (860) 240−3675
District of Connecticut                                                    VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                 * Voice Case Information System
Hartford, CT 06103                                                         http://www.ctb.uscourts.gov
                                                                           Form 112 − lbw
